United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3543
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                Frank Edward Adams, also known as Tank Adams

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                         Submitted: November 19, 2020
                               Filed: March 22, 2021
                                [Unpublished]
                                ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                                  ____________
PER CURIAM.

      Following a jury trial, Frank Adams was convicted of conspiring to distribute
500 grams or more of a mixture or substance containing methamphetamine. See 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846. The district court 1 sentenced him to 360
months in prison. We affirm both his conviction and sentence.

       The challenge to Adams’s conviction begins with the sufficiency of the
evidence, which we review de novo after construing the evidence “in favor of the
verdict.” United States v. Maloney, 466 F.3d 663, 666 (8th Cir. 2006). The evidence
in this case was overwhelming. A total of 16 witnesses testified against him,
including five who were directly involved in the drug conspiracy itself. Several said
they personally sold drugs for Adams. Standing alone, this evidence was more than
sufficient to show that the conspiracy existed and that he was a part of it. See United
States v. Conway, 754 F.3d 580, 587 (8th Cir. 2014) (“[E]vidence at trial that consists
primarily of testimony from other members of the conspiracy may suffice to
establish defendant’s guilt.”).

       It does not matter that there were no controlled buys, wiretaps, or other “hard”
evidence. See id.; see also United States v. Coplen, 533 F.3d 929, 931 (8th Cir.
2008) (noting that we “have repeatedly upheld jury verdicts based solely on the
testimony of co-conspirators and cooperating witnesses” (emphasis added)
(quotation marks omitted)). Nor does it make any difference that Adams now tries
to cast doubt on the credibility of numerous witnesses. In the end, the jury found
them credible, and we are in no position to disagree. See United States v. Mayfield,
909 F.3d 956, 963 (8th Cir. 2018) (“[T]he jury’s credibility determinations are well-
nigh unreviewable because the jury is in the best position to assess the credibility of
witnesses and resolve inconsistent testimony.” (internal quotation marks omitted)).




      1
        The Honorable Roberto A. Lange, United States District Judge for the
District of South Dakota.
                                         -2-
       Given the overwhelming evidence, we further conclude that the admission of
text messages, letters, and recorded jail phone calls with a co-conspirator did not
affect Adams’s “substantial rights or ha[ve] more than a slight influence on the
verdict.” United States v. Halk, 634 F.3d 482, 488 (8th Cir. 2011) (quotation marks
omitted); see United States v. Lindsey, 702 F.3d 1092, 1100 (8th Cir. 2013). Neither
the letters nor the phone calls were particularly inculpatory. And even if the text
messages were, we are confident that any error in admitting them did not “affect[]
the outcome.” Puckett v. United States, 556 U.S. 129, 135 (2009) (internal quotation
marks omitted) (applying plain-error review). The evidence against Adams was so
overwhelming that he would have been convicted either way.

       The challenges to Adams’s sentence fare no better. See United States v. Berry,
930 F.3d 997, 999 (8th Cir. 2019) (“We review application of the Guidelines to the
facts de novo . . . [and] factual findings at sentencing for clear error.”). First, the
district court did not clearly err in attributing between 1.5 and 5 kilograms of
methamphetamine to him based on the presentence investigation report, which
reflected the testimony of eight witnesses. See United States v. Sainz Navarrete, 955
F.3d 713, 720 (8th Cir. 2020) (explaining that “the testimony of co-conspirators may
be sufficiently reliable evidence upon which the court may base its drug quantity
calculation for sentencing purposes” (quotation marks omitted)).

       Second, the district court had plenty of reason to impose a two-level
enhancement for an offense “committed . . . as part of a pattern of criminal conduct
engaged in as a livelihood.” U.S.S.G. § 2D1.1(b)(15)(E) (2016). The court found,
again based on witness testimony, that Adams was not “actually . . . running
some . . . legitimate business[] that in any way rivaled [his] income from
methamphetamine distribution,” which included over $300,000 from the sales made
by just one co-conspirator alone. See Berry, 930 F.3d at 999. Besides, with or
without the enhancement, Adams’s recommended range under the Sentencing
Guidelines was the same, meaning that any error would be harmless. See United
States v. Bah, 439 F.3d 423, 431 (8th Cir. 2006).

                                         -3-
      We accordingly affirm the judgment of the district court.2
                          ______________________________




      2
      We also grant the pending motion to strike the portion of the government’s
non-conforming Rule 28(j) letter that exceeds 350 words.
                                        -4-